                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                          CR 11–27–BU–DWM−4

                 Plaintiff,

      v.                                                    ORDER

 ANGELLA LEANN PARKER,

                  Defendant.


      Defendant Angela Parker’s Motion for Early Termination of Supervision is

now before the Court. (Doc. 170.) Having considered the factors in 18 U.S.C.

§ 3553(a), the conduct of Defendant—including her revocation in 2017, (see Doc.

160), and the parties’ arguments, the Court is not satisfied that early termination is

warranted by “the interest of justice.” 18 U.S.C. § 3583(e)(1).

      Accordingly, IT IS ORDERED that Defendant’s motion (Doc. 170) is

DENIED.

      DATED this      14th    day of April, 2020.



                                                                     16:29 PM
                                         Donald W. Molloy, District Judge
                                         United States District Court
